DETAILED ACTION
The previous Office Action has been vacated in response to the applicant’s request to reconsider the requirement for election of species.  The reconsideration and rejoinder of the claims discussed below necessitates a new Office Action due to those claims not being previously examined.  

Election/Restrictions
Previously withdrawn claims 31, 47 and 62-64 are hereby rejoined for examination in response to the applicant’s arguments that the withdrawn claims are optionally incorporated into the elected embodiment.  However, claim 58 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 December 2018.  The limitations directed to the liner for the collection bin is only supported for non-elected embodiment of Figs. 25A-25B (specification page 20, lines 5-9), indicated as non-elected species K in the Requirement for Restriction/Election dated 3 October 2018, and has not been found to be obvious variants of the elected embodiments (although bin liners are disclosed by the prior art, there has been no teaching found that predates the priority for the current application that teaches liners for the collection bin of a maintenance station).

Information Disclosure Statement
The cited Foreign document WO 02/24292 is not found to be relevant to the disclosed or claimed invention and therefore has not been considered, as indicated by the line-through on the IDS dated 8 July 2021. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The examiner has determined that the provisional applications do not include disclosure of the elected embodiment or support for the pending claims, with the earliest claimed prior-filed application that does support the claims being the U.S. 11/751,470 application, with a filing date of 21 May 2007.  Therefore, the earliest priority date of the pending application is considered to be 21 May 2007, as opposed to the earlier filing dates for the provisional applications. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no supporting disclosure in the original application that the input control is operable for scheduling cleaning of the robotic cleaner.  Lines 18-23 on page 8 of the specification, found to be the closest and only relevant disclosure to the claim, indicates that the user interface may include scheduling, but does not specifically disclose that the controller can schedule cleaning of the robotic cleaner, whereas the more commonly understood scheduling in the art would apply to scheduled cleaning of the surrounding areas by the robotic cleaner.  For the sake of the current Office Action, the claim will be considered, as best supported by the original application, as identifying the input control as being capable of scheduling (in general for cleaning of any sort, including scheduled cleaning by the robotic cleaner). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 31, 33, 46, 48, 49 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965).
Regarding claim 27, Keppler discloses a robotic cleaner maintenance station having a platform (74), an evacuation passageway (76/78) to be exposed to the robotic cleaner, a collection bin (58) and filter arrangement (examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that it is old and well known for any modern vacuum device to include a post-motor filter to further filter air returning to the atmosphere) and an input control for receiving operation command from a user for controlling the maintenance station (button 94 indicated as an input to control speed of the suction fan in the maintenance station (paragraph 94) but fails to disclosed an indicator for indicating a status of the maintenance station.  The examiner previously took official notice that it is very well known for any electronic device to include some form of indicator for indicating a status of the maintenance station, which was traversed by the applicant.  The Salem reference provides the basic and well known concept that a suction cleaner will comprise an indicator (light 45) to indicate to a user that manual emptying of the collection tank is necessary, known in the art to prevent overflow, maintain optimal suction and thus improve operating efficiency, with the indicator being necessary to inform the user that the bin must be emptied.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a sensor for detecting the fullness of the collection bin, similar to the sensor disclosed in the robot by Keppler, and an indicator to the maintenance station to similarly alert a user when the collection container is full and requires manual emptying to maintain proper and optimal function, thus reading on claims 
Regarding claim 31, Keppler further discloses charging contacts (82, 84, 86, 88;  inherently/nearly universally metal to convey electricity) wherein the controller will obviously emit a signal for the robotic cleaner to stop movement once the contacts are properly engaged with one another to maintain the proper charging position (a signal would obviously be emitted by the station once the station senses connection of the charging unit to the robotic cleaner contacts, otherwise the robot would continue movement either into/against the station or to a position away from the contact being aligned, which would prevent charging operation).
Regarding claim 33, the disclosure of Keppler results in the controller is configured to operate the suction device of the maintenance station, which inherently includes setting a series of events for evacuation the robot, including returning the robotic cleaner to the station and/or ensuring proper docking and activating the suction motor in the station to evacuate the robotic cleaner. 
Regarding claims 46 and 48, Keppler discloses the suction passageway, vacuum pump to evacuate debris from a lower front portion of the robotic cleaner in the manner set forth in the claims.  
Regarding claim 49, the station of Keppler would further be inherently capable of removing debris from a bottom opening of a different robotic cleaner having the opening in the rear of the cleaner and backing into the station for engagement therewith.
Regarding claim 61, the disclosure of Keppler that the station control (90) detects when a charging current is flowing across the contacts between the station and the robotic cleaner to determine when the robotic cleaner is charging (paragraph 41) is considered to be equivalent to the maintenance station being configured to receive information indicative of a service condition (charging) of the robotic cleaner.   
Regarding claim 62, as discussed for claim 31, it would have been obvious for the maintenance station to be configured to emit a command signal; to the robotic cleaner when the robotic cleaner is docked with the maintenance station, indicated by alignment and contact between the charging contacts, to maintain the robotic cleaner on the maintenance station in a position to allow charging.  

Claims 28, 30, 34, 36, 55, 59, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27 and further in view of Reed (6,076,226), Tani (2005/0237188) and Crapser et al. (2008/02006092; priority date 22 November 2005).
Regarding claim 28, Keppler discloses wireless communication between the maintenance station and the robotic cleaner but fails to disclose a communication module that receives a wireless signal from a remotely operable user interface device.  Reed discloses a similar robotic cleaner and maintenance station, and specifically teaches that a user may control the robot and base station through a control panel on the base station (Col. 17, lines 36-Col. 18, line 13) or by remote control (Col. 18, lines 63-66), thus teaching that it is desirable for a system to allow communication between a remote user, the robotic cleaner and the 
Regarding claim 30, Tani further discloses that the controller may receive input regarding room selection, return to station, pause/stop/resume cleaning, zones or scheduling of the robotic cleaner. 
Regarding claim 34, Keppler discloses that the robot returns to the maintenance station for charging and/or emptying of the debris collected therein.  Crapser further discloses that the maintenance station emits a signal to guide the robotic cleaner back to the maintenance station (paragraph 122), such that it would have been obvious to use a similar homing signal configuration as taught by Crapser to direct the robot of Keppler back to the station. 
Regarding claims 36, Crapser discloses that input may be made via a remote control, but fails to disclose specific structure.  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art 
Regarding claims 55 and 59, Tani and Crapser both further discloses that the remote (85 of Tani, 222/1122 of Crapser) may include a display that provides status of the system (paragraph 83 of Tani, paragraph 51 of Crapser) with Tani disclosing that selected room numbers, cleaning operation and position, each of which are selected by a user command, are all displayed on the display, thus providing visual feedback in response to a user command. 
Regarding claims 63 and 64, the claims only require the maintenance station to be capable of receiving a signal, which is discussed supra, as taught by Reed, Tani and Crapser, wherein the specific signal being emitted by the robotic cleaner is not positively claimed.  Thus, the controller as discussed supra, that is capable of receiving a signal from a remote device, would also be inherently capable of receiving any signal from the robot, including a signal that the robot emits during return to the maintenance station and/or once docked.   

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Cohen et al. (2005/0156562).
Keppler and Salem fail to disclose a track for guiding the robotic cleaner onto the platform.  Cohen, although disclosing a different structure, teaches that it is old and well-known in the art for cleaners and maintenance stations to include raised guide surfaces (considered to more desirable than overall size and aesthetics.  

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Gawlik et al. (WO 2005/055795).
Keppler and Salem fail to disclose a cleaning head cleaner.  Gawlik, discloses a similar station for a robotic cleaner and teaches that it may be desirable to include a head cleaner (brushes 25 adjacent seeping head 6 in Fig. 4) to clean the brush of the cleaner during other maintenance such as charging.  Therefore, it would have been obvious to provide the station of Keppler with a similar head cleaner, including at least one brush, with any known brush reading on teeth, rakes or combs depending on stiffness of the bristles or brush material.  

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Keppler et al.  (2005/0150519) in view of Salem et al. (2002/0042965) as applied to claim 27, and further in view of Reed (2002/0124343).
Keppler discloses a control unit (90) for controlling the maintenance station and communicating with the control unit of the robotic cleaner but fails to disclose that the control unit allows for user interface or is capable of scheduling cleaning of the robot.  Reed discloses a similar robotic cleaner and maintenance station configured to empty the robotic cleaner as needed and Reed teaches that the maintenance station includes a controller (55) for a user to set a schedule for the robotic cleaner to clean areas to allow for automatic cleaning of the surrounding areas.  Reed also discloses that the controller is programmed to return the robotic cleaner to the maintenance station after a predetermined period of time for evacuation of the robotic cleaner, to prevent reduced cleaning efficiency that may occur if the robotic cleaner attempts to clean when overfilled.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the controller of Keppler, disclosed as being on the maintenance station, with the similar function of returning the robotic cleaner to the maintenance station after a predetermined period of time, to prevent reduced cleaning efficiency as taught by Reed, which is considered to read on the claimed function that the user interface is operable for scheduling cleaning of the robotic cleaner (setting a time to be cleaned is equivalent to scheduling cleaning).  Alternatively, it also would have been obvious to provide the user interface of Keppler with the ability for a user to set a program for cleaning of the surrounding areas by the robotic cleaner (as alternatively understood to be supported by the vague disclosure of the current application that the interface is capable of scheduling).     

Allowable Subject Matter
Claims 32 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitations that the robotic cleaner sends a command to the maintenance station to engage the robotic cleaner using the lock or the maintenance station having a blower to blow air into the robot debris bin while also sucking air therefrom are not found to be anticipated, nor made obvious, over the prior art as a whole. 

Response to Arguments
Applicant's arguments filed 8 July 2021 have been fully considered but they are not persuasive.  The examiner has withdrawn the rejections of claims 59 and 61 under 35 U.S.C. 112, but maintains the rejection of claim 60, as indicated above, with the portions of the disclosure cited by the applicant failing to provide support for the specific claim limitations.  
Regarding the prior art rejections, the applicant initially argues that the combination of Keppler and Salem fail to make obvious the claimed invention based on each individual reference failing to disclose all of the claimed limitations.  However, the rejection is based on the combination of concepts taught by Salem with the structure taught by Keppler.  The arguments first suggest that the Keppler reference fails to disclose that the suction station includes a sensor or indicator for detecting and indicating the status of the maintenance station and that Salem fails to disclose a bin for receiving debris from a robotic cleaner or a sensor indicating the level of debris in the collector.  However, as discussed in the rejections above, with the primary basis maintained from the previous Office Action, the Keppler reference taches a bin fullness indicator for the robotic cleaner, which is used to direct the robot to return that requires manual emptying will commonly include a sensor to detect fullness and an indicator to alert a user when emptying is needed.  Therefore, the teaching of Salem, when applied to the concept of Keppler, would lead one of ordinary skill in the art to provide a fullness sensor (similar to the disclosed sensor 52 of Keppler, not in place of 52) to the collection bin of Keppler, with Keppler disclosing a known fullness sensor for the robotic cleaner that would obviously be capable of operating in other collection bins to detect the same type of debris collected by the robotic cleaner, and to provide an indicator to a user, as opposed to an electronic signal to the robot, because the base station collection bin of Keppler requires manual emptying.  
The applicant continues to argue (pages 11-12) that Keppler does not disclose that the maintenance station bin is removable and also suggests that changing the location of the level sensor (52) would fundamentally change the function of the sensor.  However, the examiner maintains that Keppler fails to disclose any means for emptying the maintenance station, such that the most obvious option for emptying would be manually.  Further, it is very commonly known in the art that a collection bin that is to be manually emptied (with all collection bins requiring regular emptying to maintain proper function)  is almost universally removable from the remainder of the appliance, similarly taught by Salem, to allow for easy emptying by the user (be preventing need to lift and invert the entire device for emptying), such that the  examiner maintains that it would have been obvious to make the collection bin of the maintenance station of Keppler with a removable configuration to allow for manual emptying, as is well known in the art.  Also, as discussed supra, the examiner does not suggest moving the 
The applicant continues on page 12 by arguing that the liquid sensor of Salem would not function as desired to detect a debris level in the bin of the maintenance station.  However, again, the examiner does not suggest providing the same level sensor taught by Salem into the collection bin of the maintenance station of Keppler, but rather to provide the capabilities of a sensor to detect fullness of debris in a collection bin, with Keppler disclosing a sensor capable of doing so, and the additional concept of a visual indicator is taught by Salem to alert a user, which is a commonly known concept that is applicable to any cleaning bin that requires manual emptying, regardless of what is being collected (i.e. liquid vs. debris) or the configuration of the cleaner (robotic vs. upright vs. stationary floor position) when requiring manual emptying (as both Salem and the maintenance station of Keppler do). 
Finally, on page 13, the applicant argues that the indicator light of Salem would not be provided to the maintenance station of Keppler, suggesting that there is no motivation again because the collection bin of Keppler is not disclosed as removable.  However, as discussed supra, it is obvious to make the bin of Keppler removable for emptying, and the primary basis of the fullness detector of Salem is to provide an indication to the user when the bin needs to be emptied, to maintain proper function as discussed supra.  Therefore, when applying the fullness sensor to the collection bin of the maintenance station of Keppler, as discussed thoroughly 
Lastly, the applicant argues the rejections incorporating the Chiappetta reference, due to overcoming the reference as prior art with the Statement of Common Ownership.  In response, the examiner has removed the Chiappetta reference and replaced it in the relevant rejections with the Reed ‘226 reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        3 February 2022